—Judgment, Supreme Court, Bronx County (Gerald Sheindlin, J.), rendered *153September 11, 1996, convicting defendant, after a jury trial, of manslaughter in the first degree, and sentencing him to a term of 8V3 to 25 years, unanimously affirmed.
After conducting a thorough examination of the child eyewitness, the court properly concluded that she knew the difference between a lie and the truth, understood the meaning of an oath and what could happen if she told a lie, and had the ability to recall and relate prior events (People v Parks, 41 NY2d 36, 46). Thus, she was properly permitted to offer sworn testimony.
The verdict was based on legally sufficient evidence and was not against the weight of the evidence. Questions of credibility were properly presented to the jury, and we see no reason to disturb the verdict. Ample evidence of guilt was provided by the child witness and other witnesses.
Defendant’s remaining arguments are unpreserved and without merit. Concur—Murphy, P. J., Rosenberger, Ellerin, Rubin and Tom, JJ.